 

Exhibit 10.24

May 2015

AMENDED AND RESTATED SCRIPPS FAMILY AGREEMENT

This Amended and Restated Scripps Family Agreement (this “Agreement”) is entered
into this     day of          , 2015 by the undersigned individuals (the “Family
Shareholders”), The E.W. Scripps Company, an Ohio corporation (“E.W. Scripps”),
and Scripps Networks Interactive, Inc., an Ohio corporation (“Scripps Networks
Interactive”). The term “Company” shall mean E.W. Scripps and Scripps Networks
Interactive, severally.

WHEREAS, the undersigned individuals, E.W. Scripps and Scripps Networks
Interactive are parties to the Scripps Family Agreement, dated October 15, 1992
(the “Original Family Agreement”), as modified and amended by (a) the
Acknowledgement dated October 15, 1996 (the “1996 Comcast Acknowledgement”), (b)
the 2008 Amendments to Scripps Family Agreement, which became effective May 8,
2008 (the “2008 SNI Amendment”), (c) the June 2014 Amendments, which became
effective June 21, 2014, and (d) the Amendment to Scripps Family Agreement dated
July 31, 2014 (the “2014 Journal Amendment”) (as so amended, the “Amended Family
Agreement”) and desire to amend and restate the Amended Family Agreement to
consolidate its provisions and make further amendments thereto;

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Family
Shareholders and the Company each hereby irrevocably agree to amend, restate and
supersede in its entirety the Amended Family Agreement as follows.

Section 1. Background and Effectiveness.

(a) Scripps Trust.

(i) The undersigned individuals are descendants of Edward W. Scripps, founder of
the predecessor company to E.W. Scripps, also named The E.W. Scripps Company, a
Delaware corporation (the “Original Company”), and controlling person thereof
from 1878 to 1922.

(ii) Edward W. Scripps believed that the Original Company was an institution
impressed with a public interest because of its engagement in the publishing of
daily newspapers and that the exercise of control over the Original Company
carried a responsibility to maintain the independence and integrity of its
newspapers, and to this end he established a trust in 1922, with Robert P.
Scripps, one of his sons, as initial trustee, to hold the controlling interest
in the capital stock of the Original Company (the “Scripps Trust”).

(iii) Family Shareholders are convinced of the wisdom and farsightedness of
Edward W. Scripps’ views and believe that because of the important position
occupied by the Company in the communications industry in the United States it
would be in the best interests of the Company, its shareholders, its employees
and the public for the Family Shareholders to take steps to preserve the
independence and integrity of the Company by restricting transfer and governing
voting of Common Voting Stock (as defined below, but not Class A Stock (as
defined below)) to be owned by them;.

(iv) In light of the objectives set forth above, Family Shareholders entered
into this Agreement for the purpose of restricting the transfer and governing
the voting of the Common Voting Stock to be received on termination of the
Scripps Trust and all other shares of Common Voting Stock (or shares of stock of
the Company with comparable or unlimited voting rights) that they may own of
record or beneficially at, or acquire after, such termination (such Shares and
such other shares being herein referred to collectively as the “Shares”).

(v) Upon the death of Robert P. Scripps, Jr. on October 18, 2012 (the “Trust
Termination Date”), the last to survive of the four children of Robert P.
Scripps who were living at the death of Edward W. Scripps in 1926 (such children
being Charles E. Scripps, Robert P. Scripps, Jr., Margaret S. Buzzelli and
Nackey S. Loeb), the Scripps Trust terminated and all shares of Class A Stock
and Common Voting Stock held by the Scripps Trust were distributed to the
beneficiaries thereof, including certain of the Family Shareholders, on March
14, 2013.

 

--------------------------------------------------------------------------------

 

(b) Comcast Merger and E.W. Scripps Spin-off.

(i) The Original Company, Scripps Howard, Inc., an Ohio corporation and wholly
owned subsidiary of the Original Company and successor to the Original Company
(“New Scripps”) and Comcast Corporation, a Pennsylvania corporation (“Comcast”)
entered into an Agreement and Plan of Merger dated October 28, 1995 (the
“Comcast Merger Agreement”) pursuant to which Comcast acquired the cable
television business of the Original Company by the merger of the Original
Company into Comcast (the “Comcast Merger”) immediately following the
distribution by the Original Company to its stockholders of shares of the
capital stock of New Scripps (the “E.W. Scripps Spin-off”).

(ii) On May 31, 1996 following the E.W. Scripps Spin-off and the Merger, New
Scripps succeeded to and continued to conduct the newspaper, television
broadcasting, and entertainment businesses that had been conducted by the
Original Company and changed its name to The E.W. Scripps Company (the entity
previously defined above as “E.W. Scripps”).

(iii) Pursuant to the E.W. Scripps Spin-off, the holders of common voting stock,
$.01 par value, of the Original Company, which was the class of stock that was
originally subject to the Original Family Agreement, became the holders of
common voting shares, $.01 par value, of E.W. Scripps (the "EWS Common Voting
Shares”), and the holders of Class A common stock, $.01 par value, of the
Original Company became the holders of Class A common shares, $.01 par value, of
E.W. Scripps (the “EWS Class A Common Shares”). The EWS Common Voting Shares are
equivalent in all material respects to the common voting stock of the Original
Company, and the EWS Class A Common Shares of E.W. Scripps are equivalent in all
material respects to the class A common stock of the Original Company and,
pursuant to the 1992 Comcast Acknowledgement, E.W. Scripps was confirmed by the
then requisite parties to this Agreement as the successor to the Original
Company and the EWS Common Voting Shares became subject to the terms hereof.

(c) Spin-off of Scripps Networks Interactive.

(i) On July 1, 2008, E.W. Scripps effected a spin-off of Scripps Networks
Interactive, which was a wholly-owned subsidiary of E.W. Scripps, by way of a
pro rata distribution of 100% of the shares of Scripps Networks Interactive (the
“SNI Spin-off”), such that each of the shareholders of E.W. Scripps received one
Class A common share, $.01 par value, of Scripps Networks Interactive (the “SNI
Class A Common Shares”) for each EWS Class A Common Share held of record on the
record date for the SNI Spinoff and one common voting share, $.01 par value, of
Scripps Networks Interactive (the “SNI Common Voting Shares”) for each EWS
Common Voting Share held of record on the record date for the SNI Spin-off.

(ii) Following the SNI Spin-off, E.W. Scripps continued to conduct the
newspaper, television broadcasting and licensing businesses conducted by it
prior to the SNI Spin-off through various subsidiaries, and Scripps Networks
Interactive continued to conduct the networks and interactive media businesses
that were conducted by E.W. Scripps through various subsidiaries.

(iii) As set forth in the 2008 SNI Amendment, signed by the then requisite
parties to this Agreement, E.W. Scripps and Scripps Networks Interactive, all of
the terms of this Agreement, including, without limitation, provisions
restricting transfer and governing voting, apply to the SNI Common Voting Shares
that the Family Shareholders received upon termination of the Scripps Trust and
any other SNI Common Voting Shares (or shares of Scripps Networks Interactive of
comparable or unlimited voting rights) that they owned of record or beneficially
at, or acquire after, such termination as if such parties and Scripps Networks
Interactive had executed a separate family agreement relating to SNI Common
Voting Shares and containing the same provisions as this Agreement.

(iv) Following the SNI Spin-off, the “Family Shareholders” include Family
Shareholders of E. W. Scripps and Scripps Networks Interactive, severally; the
terms “Common Voting Stock” and “Shares” mean the EWS Common Voting Shares and
SNI Common Voting Shares, severally; the term “Class A Stock” means EWS Class A
Common Shares and SNI Class A Common Shares, severally.

(d) E.W. Scripps and Journal Communications Merger and Spin-off.

(i) On July 31, 2014, E.W. Scripps and Journal Communications, Inc. (“Journal
Communications”) entered into a merger agreement pursuant to which E.W Scripps
and Journal Communications agreed to combine their broadcast operations and spin
off and then merge their newspapers, resulting in two separately traded public
companies (the “EWS-Journal Transactions”). E.W. Scripps will continue as the
broadcast and digital media company and retain The E.W. Scripps Company name,
with its subsidiary owning the broadcast and digital media business formerly
owned by Journal Communications. The newspaper company will be called Journal
Media Group, Inc. (“Journal Media Group”), and will own the newspaper businesses
formerly owned by Journal Communications and E.W. Scripps.

(ii) Upon closing of the EWS-Journal Transactions, (A) Journal Communications’
Class A and Class B shareholders will receive 0.5176 EWS Class A Common Shares
and 0.1950 shares in Journal Media Group for each Journal Communications share
and (B) E.W. Scripps shareholders will receive 0.2500 shares in Journal Media
Group for each EWS Class A Common Share and each EWS Common Voting Share.
Journal Media Group will have one class of stock.

2

--------------------------------------------------------------------------------

 

(iii) Section 17(a) of this Agreement provides that its terms will apply to a
successor entity of the Company (including as a result of a spin-off) and the
shares of such successor entity that has a similar capital structure to the
Company. As set forth in the 2014 Journal Amendment signed by the then requisite
parties to this Agreement, notwithstanding anything to the contrary set forth in
this Agreement, this Agreement shall not apply to any shares of capital stock of
any entity (or successor entity) owning the newspapers published by the E.W.
Scripps or its subsidiaries and the newspapers published by Journal
Communications, Inc. or its subsidiaries, including the Milwaukee Journal
Sentinel, that become owned by any Family Shareholder at any time after July 31,
2014, and such entity (or successor entity) shall not be considered a successor
or spun-off subsidiary as such terms are used in Section 17(a)(ii) hereof. If
the EWS-Journal Transactions do not close by December 31, 2015, this Section
1(d)(iii) will no longer be effective.

(e) Effectiveness. The provisions of this Agreement that restrict transfer and
govern voting of the Shares became effective on the Trust Termination Date
because at the time of such termination, and after giving effect to the
distribution of the shares held by the Scripps Trust, the holders of at least
50% of the then outstanding shares of Common Voting Stock were parties to this
Agreement.

Section 2. Transfer; Conversion; Insolvency.

(a)Restrictions on Transfer. Each Family Shareholder covenants and agrees that
such Family Shareholder will not, directly or indirectly, sell, transfer,
distribute, pledge, hypothecate, donate, assign, appoint or otherwise dispose of
or encumber any Shares owned by such Family Shareholder, of record or
beneficially, except in accordance with and subject to the terms of this
Agreement.

(b) Restriction on Conversion. Each Family Shareholder covenants and agrees that
such Family Shareholder will not convert any Shares into Class A Stock except as
provided in Section 2(c) or Section 6 hereof.

(c) Insolvency. In the event of any insolvency, receivership, bankruptcy or
assignment for the benefit of creditors of any Family Shareholder, any filing of
a petition of bankruptcy by or against any Family Shareholder, any admission in
writing of such Family Shareholder’s inability to pay his or her debts generally
as they become due or the commencement of any other proceeding by or against a
Family Shareholder under any bankruptcy, reorganization or insolvency law or any
law relating to the relief of debtors, readjustment of indebtedness,
reorganization, liquidation, moratorium, arrangements with creditors,
composition or extension or any other proceeding or event of a character similar
to any of the foregoing, then the Shares owned by such Family Shareholder at the
date of any such event shall be deemed to be offered for sale pursuant to
Section 3 hereinbelow. In the event, and to the extent, any of such Family
Shareholder’s Shares are not purchased pursuant to such Section 3, such Shares
shall remain the property of such Family Shareholder and shall remain subject to
this Agreement unless a court of competent jurisdiction orders otherwise, in
which case such Shares shall be converted into Class A Stock on a
share-for-share basis and disposed of pursuant to the order of such court.

Section 3. Right to Purchase.

(a) Notice. Except as provided in Section 7 hereof, each Family Shareholder who
intends to sell, transfer, distribute, assign, donate, appoint or otherwise
dispose of any Shares or any interest in Shares owned of record or beneficially
by such Family Shareholder (an “Offeror”) shall give each other Family
Shareholder and the Company (collectively, the “Optionees”) written notice (the
“First Notice”):

(i) stating the Offeror’s intention to sell or donate Shares or interests
therein;

(ii) stating the total number of Shares or interests therein to be sold or
donated (the “Offered Shares”);

(iii) stating the identity of the proposed purchaser or donee (if any) and the
terms and manner of the proposed sale or donation to such purchaser or donee;
and

(iv) offering to sell the Offered Shares to the Optionees in the order, on the
terms and subject to the conditions provided in this Agreement.

(b) Priority. The Optionees shall have the irrevocable right to purchase the
Offered Shares (the “Purchase Right”) in the following order of priority:

(i) first, the Family Shareholders belonging to the same Branch of the Family
(as defined below) as the Offeror (the “First Optionees”) shall have the right
to purchase all the Offered Shares, such purchases to be made in the proportion
that the respective holdings of Shares by each such First Optionee bears to the
aggregate holdings of Shares by all such First Optionees, and those First
Optionees who purchase their full allotment of Offered Shares shall have a
further right to purchase any Offered Shares not purchased by the other First
Optionees, in such amounts as may be specified by them in the notice described
in Section 4(a) hereof; provided that if the amounts so specified exceed the
amount of remaining Offered Shares, each such Optionee shall be entitled to
purchase a proportionate number of the remaining Offered Shares, in accordance
with the proportion that the Offered Shares specified for purchase by such
Optionee bears to the total number of Offered Shares specified for purchase by
all such Optionees;

3

--------------------------------------------------------------------------------

 

(ii) second, the Family Shareholders belonging to Branches of the Family other
than that of the Offeror (the “Second optionees”) shall have the right to
purchase any Offered Shares not purchased by the First Optionees, such purchases
to be made in the proportion that the respective holdings of Shares by each such
Second Optionee bears to the aggregate holdings of Shares by all such Second
Optionees; and those Second Optionees who purchased their full allotment of
Offered Shares shall have a further right to purchase any Offered Shares not
purchased by the other Second Optionees, in such amounts as may be specified by
them in the notice described in Section 4(b) hereof; provided that if the
amounts so specified exceed the amount of remaining Offered Shares, each such
Optionee shall be entitled to purchase a proportionate number of the remaining
Offered Shares, in accordance with the proportion that the offered Shares
specified for purchase by such Optionee bears to the total number of offered
Shares specified for purchase by all such Optionees; and

(iii) third, unless the Offeror elects to retain such Offered Shares, the
Company shall have the right to purchase any Offered Shares that have not been
purchased by the other Optionees.

(c) Ownership Required. Notwithstanding anything herein to the contrary, no
Family Shareholder shall be entitled to exercise a Purchase Right as an Optionee
unless such Family Shareholder on the date of delivery of the First Notice owns
Shares of record or beneficially.

(d) Branches of the Family. For purposes of this Agreement, there are seven
‘‘Branches of the Family”, one descended from each of the six children (whether
now living or deceased) of Robert P. Scripps and one descended from John P.
Scripps. Each Branch of the Family descended from Robert P. Scripps’s children
shall consist of the lineal descendants of the particular child of Robert P.
Scripps from whom such Branch is descended and any trust of which any such
descendant is a beneficiary except the Scripps Trust. The Branch of the Family
descended from John P. Scripps shall consist of the lineal descendants of John
P. Scripps and any trust of which any such descendant is a beneficiary except
the Scripps Trust. Lineal descendants shall include, without limitation,
children adopted by the decendants of Robert P. Scripps, by the decendants=of
John P. Scripps or by the Family Shareholders.

Section 4. Procedures for Exercise of Purchase Rights.

(a) First Notice Period. Each First Optionee shall have twenty days from receipt
of the First Notice to give written notice to the Offeror (with a copy thereof
to each Family Shareholder and the Company) stating that such First Optionee
irrevocably elects to exercise such Optionee’s Purchase Right, indicating the
number of the Offered Shares subject to such Purchase Right that such Optionee
will purchase, and designating the number of additional Shares such Optionee
would be willing to purchase if less than all of the Offered Shares are
purchased by the other First Optionees. No later than three days after the
expiration of the aforesaid twenty-day period, the Offeror will give written
notice to each First Optionee indicating the number of Offered Shares allocated
to such Optionee.

(b) Second Notice Period. Within five days after the expiration of the aforesaid
twenty-day period, if any Offered Shares have not been purchased by the First
Optionees, the Offeror shall give written notice (the “Second Notice”) to the
Second Optionees stating the number of Offered Shares that the First Optionees
have not purchased and containing the offer to sell such Offered Shares in
accordance with this Agreement. Each Second Optionee shall have twenty days from
the receipt of the Second Notice to give written notice to the Offeror (with a
copy thereof to each Family Shareholder and the Company) stating that such
Optionee irrevocably elects to exercise such Optionee’s Purchase Right,
indicating the number of the Offered Shares subject to such Purchase Right that
such Optionee will purchase, and designating the number of additional Offered
Shares such Optionee would be willing to purchase if less than all of the
Offered Shares are purchased by the Second Optionees. No later than three days
after the expiration of such twenty-day period, the Offeror will give written
notice to each Second Optionee indicating the number of Offered Shares allocated
to such Optionee.

(c) Third Notice Period. Unless the Offeror elects, by written notice to the
Family Shareholders and the Company, to retain the Offered Shares that are not
purchased by the First and Second Optionees, within five days after the
expiration of the twenty-day period after receipt of the Second Notice, the
Offeror shall give written notice (the “Third Notice”) to the Company stating
the number of Offered Shares that remain unpurchased and containing the offer to
sell such Offered Shares in accordance with this Agreement. The Company shall
have twenty days from receipt of the Third Notice to give written notice to the
Offeror (with a copy thereof to the Family Shareholders) stating that the
Company irrevocably elects to exercise its Purchase Right and indicating the
number of such Offered Shares that it will purchase.

(d) Waiver of Purchase Right. Any Optionee who fails during the periods
specified above to given written notice of exercise of such Optionee’s Purchase
Right shall be deemed to have waived such Purchase Right with respect to the
Offered Shares, subject to the provisions of Section 6 hereof. If any such
period expires on a day which is not a business day, the period shall be
extended until the end of the next business day.

(e) Fractional Shares. If the number of Shares to which any Optionee shall have
a Purchase Right shall include fractions, the Purchase Right of such Optionee
shall relate to that number of Shares determined, to the extent possible, by
considering any fractional Share which is equal to or more than one-half as a
whole Share and by disregarding all fractional Shares less than one-half Share;

4

--------------------------------------------------------------------------------

 

provided that if any whole Shares remain unsold, such Shares shall be allocated
by the Offeror in the Offeror’s sole discretion for purchase by any Optionee.

(f) Sale by All First Optionees. Notwithstanding anything herein to the
contrary, if all the First Optionees are simultaneously offering to sell their
Shares, then the Second Optionees shall have the first Purchase Rights and shall
be deemed the First Optionees, the Second Notice shall not be required, and the
Third Notice shall be given within three days after the expiration of the
twenty-day period after the mailing of the First Notice.

Section 5. Purchase Price; Closing.

(a) Purchase Price. The purchase price to be paid to the Offeror for each of the
Offered Shares purchased by an Optionee or the Company shall be paid in cash or
such other form of consideration as agreed upon in writing by the Offeror and
such Optionee and shall be equal to the average of the Closing Market Prices (as
hereinafter defined) of shares of the Class A Stock for the 15 trading days
immediately preceding the date of the First Notice (the “Cash Purchase Price”).
Notwithstanding anything to the contrary in the foregoing, if the Company is to
purchase Offered Shares, the Offeror may require the Company to exchange
unissued or treasury shares of Class A Stock on a share-for-share basis for all
or part, as the Offeror designates, of the Offered Shares to be purchased by the
Company. The Company shall pay the Cash Purchase Price for all Offered Shares
being purchased by it and not designated by the Offeror for exchange for Class A
Stock. The Company shall retire all Offered Shares for which it has exchanged
shares of Class A Stock. “Closing Market Price” shall mean the last reported
sales price (regular way) of the Class A Stock on the New York Stock Exchange or
on any national securities exchange on which the Class A Stock is then listed
(Composite Tape) as reported by the Consolidated Tape Association or any
successor organization, or if such Class A Stock is traded on the automated
quotation system of The National Association of Securities Dealers (NASDAQ), the
last reported sales price on NASDAQ as reported by the National Association of
Securities Dealers, or if such Class A Stock is not then listed on any national
securities exchange or on NASDAQ, then the average of the high and low bid
quotations for such stock in the over-the-counter market. If the Class A Stock
is not traded on any national securities exchange, on NASDAQ or in the
over-the-counter market, the “Closing Market Price” shall be the fair value of
the Class A Stock determined by the regular investment banking firm of the
Company, or, if the Company does not then have a regular investment banking
firm, by a nationally recognized investment banking firm designated by a
majority of the Optionees.

(b) Closing. The Closing for the sale of the Offered Shares shall be at 10 a.m.
on the date designated in writing by the Offeror, but not earlier than 30 nor
later than 60 business days following the date of mailing of the last of the
First, Second or Third Notices, as the case may be (the “Closing Date”), at the
principal office of the Company or at such other time and location agreed upon
in writing by the Optionees and the Offeror.

(c) Deliveries at Closing. On the Closing Date, (i) the Offeror shall deliver
the Offered Shares to be purchased free and clear of all pledges, liens,
security interests, encumbrances, claims or equities of others or restrictions
on the transfer (other than restrictions imposed by this Agreement or by
applicable law), and, if delivery is by delivery of physical certificates, the
certificates for such Offered Shares shall be duly endorsed in blank, or have
appropriate, duly executed blank stock transfer powers attached, with signatures
guaranteed by a commercial bank or trust company or a member firm of a national
securities exchange and all requisite stock transfer tax stamps attached or
provided for, and (ii) the Optionees shall pay the Purchase Price to the
Offeror, or if the Company is an Optionee and the Offeror has elected to receive
Class A Stock for all or part of the Offered Shares being purchased by the
Company, the Company shall deliver to the Offeror the requisite number of shares
of Class A Stock registered in the name of the Offeror.

Section 6. Right of Offeror to Sell or Donate Unsold Shares Upon Conversion Into
Shares of Class A Stock. If, after satisfaction by the Offeror of the
requirements of Section 4, any Offered Shares remain unsold, the Offeror may
elect to retain such unsold Offered Shares. If, however, after satisfying such
requirements, the Offeror elects to sell, transfer, distribute, assign, donate,
appoint or otherwise dispose of such Offered Shares, then the Offeror may sell,
transfer, distribute, or assign such Offered Shares on whatever terms and at
whatever price, or donate, appoint or otherwise dispose of such Offered Shares
in whatever manner the Offeror wishes, without any further compliance by the
Offeror or any transferee with the provisions of this Agreement (which
provisions will continue to apply, however, to any other Shares owned of record
or beneficially by the Offeror); provided that if the Offeror had included in
the First Notice such Offeror’s intention to sell, transfer, distribute, assign,
donate, appoint or otherwise dispose of the Offered Shares to a specific person,
then such Offered Shares shall be sold, transferred, distributed, assigned,
donated, appointed or otherwise disposed of to such person on the terms and in
the manner indicated in the First Notice; AND PROVIDED, FURTHER, THAT THE
OFFEROR, PRIOR TO ANY SALE, TRANSFER, DISTRIBUTION, ASSIGNMENT, DONATION,
APPOINTMENT OR OTHER DISPOSITION OF THE OFFERED SHARES SHALL FIRST CONVERT SUCH
OFFERED SHARES INTO CLASS A STOCK AND SELL, TRANSFER, DISTRIBUTE, ASSIGN,
DONATE, APPOINT OR OTHERWISE DISPOSE OF ONLY THE CLASS A STOCK. Notwithstanding
the foregoing, if the Offeror fails to complete such sale, transfer,
distribution, assignment, donation, appointment or other disposition within
ninety days after the date of mailing of the last of the First, Second or Third
Notices, as the case may be, such Offeror may not thereafter sell, transfer,
distribute, assign, donate, appoint or otherwise dispose of such Offered Shares
without again complying with the provisions of this Agreement.

5

--------------------------------------------------------------------------------

 

Section 7. Excepted Transfers.

(a) Gifts; Testamentary Transfers; Pledges. Any Family Shareholder may, without
a Purchase Right arising in favor of anyone, do the following:

(i) sell Shares to his or her lineal descendants, provided that such descendant
first becomes a party to this Agreement and thereby becomes a “Family
Shareholder” hereunder effective upon the receipt of such Shares and agrees that
the certificates for such Shares shall bear the legend provided for in Section
12 hereof;

(ii) transfer Shares by inter vivos gift or testamentary transfer to:

(1) his or her-lineal-deseendants-eutright any member of the Branches of the
Family (a “Family Descendant”) who is of legal age and not under any legal
disability;

(2) any trust for the benefit of a Family Descendant, the spouse of a Family
Descendant or any other person or any entity,or a Charitable Organization (as
defined below), provided that a majority of the trustees of the trust are (and,
under the terms of the trust, are required to be) Family Descendants or that the
trustees are required to vote and dispose of the Shares held under such trust at
the direction of one or more Family Descendants (a “Family Trust”); and

(3) any of the following, or a similar or successor form of entity, formed under
the laws of a state of the United States (each, a “Family Entity”): (i) company,
corporation, limited liability company or partnership wholly-owned (directly or
“beneficially,” as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) exclusively by, and operated for the sole
benefit of, one or more Family Descendants, Family Trusts or Charitable
Organizations, provided that the person(s) that operate, govern, manage or
otherwise control such entity are (and, under the governing documents of such
entity, are required to be) Family Descendants or are otherwise required to vote
and dispose of the Shares held by such entity at the direction of one or more
Family Descendants, and (ii) non-profit organization, charitable foundation, or
other charitable organization, provided that the person(s) that operate, govern,
manage or otherwise control such entity are (and, under the governing documents
of such entity, are required to be) Family Descendants or are otherwise required
to vote and dispose of the Shares held by such entity at the direction of one or
more Family Descendants (a “Charitable Organization”);

provided that such Family Descendant (if the aforesaid transfer is outright),
the trustees and any other persons (whether or not required to act in a
fiduciary capacity) with authority regarding investment or voting of the Shares
held under such Family Trust (if the aforesaid transfer is to a Family Trust) or
the Family Entity and each direct or beneficial owner thereof (if the aforesaid
transfer is to a Family Entity) first becomes a party to this Agreement and
thereby becomes a “Family Shareholder” hereunder effective upon the receipt of
such Shares and agrees that the certificates for such Shares shall bear the
legend provided for in Section 12 hereof;

(iii) transfer Shares by testamentary transfer to his or her spouse provided
that such Family Shareholder’s last will and testament provides that all Shares
to be so transferred shall be converted by the estate of such Family Shareholder
into shares of Class A Stock on a share-for-share basis before being so
transferred; further provided that if a Family Descendant transfers Shares to a
Family Trust (as described in subsection (a)(ii)(2) above), such Family Trust
similarly may make outright transfers of Shares (as trust distributions or
otherwise) to the spouse of any Family Descendant provided that the terms of
such Family Trust require that all Shares to be so transferred shall be
converted by the trustees of such Family Trust into shares of Class A Stock on a
share-for-share basis before being so transferred: and

(iv) pledge Shares as collateral for money borrowed by such Family Shareholder
or a member of the Branch of the Family of which such Family Shareholder is a
member provided that the pledgee agrees in writing to be bound by this Agreement
as if such pledgee were a member of the Branch of the Family of which such
Family Shareholder is a member effective upon the receipt of such Shares.

(b) Transfers Deemed to be Offers. Notwithstanding anything to the contrary
herein (i) if title to any Shares subject to any trust, including a Family
Trust, or held by any Family Entity are transferred to anyone or any entity
other than a Family Descendant, a Family Trust or a Family Entity pursuant to
the terms of such trust or by the governing document(s) of the Family Entity, by
action of the trustee(s) thereof or the governing, operating, managing or
controlling body, person or entity thereof, upon termination of such trust or
Family Entity, by power of appointment or otherwise (a “Nonpermitted
Transferee”), such Shares shall be deemed to be offered for sale pursuant to
Section 3 hereof; and (ii) if a person who is a Family Descendant, Family Trust
or Family Entity but who is not a party to this Agreement acquires outright any
Shares held in trust or by a Family Entity, such Family Descendant, Family
Entity or the trustee(s) of such Family Trust must become a party to this
Agreement effective upon the receipt of such Shares or such Shares shall be
deemed to be offered for sale pursuant to Section 3 hereof.

(c) Automatic Conversion on Noncomplying Transfer. Any valid transfer of Shares
made without compliance with this Agreement, whether by operation of law, court
or administrative order, divorce settlement or decree, or otherwise, shall
result in the automatic conversion of such Shares into Class A Stock on a
share-for-share basis.

6

--------------------------------------------------------------------------------

 

Section 8. Other Stock.

(a) Application of Agreement. The terms and provisions of this Agreement apply
to all shares of Common Voting Stock or shares of stock of the Company with
comparable or unlimited voting rights that (i) were owned of record or
beneficially by the Family Shareholders on the Trust Termination Date, (ii) were
received by the Family Shareholders upon distribution from the Scripps Trust,
(iii) may be issued to or received by the Family Shareholders after the Trust
Termination Date in consequence of any additional issuance, purchase, exchange
or reclassification of shares, any corporate reorganization or any other form of
recapitalization or consolidation or merger or share split-up or share dividend
or distribution, or (iv) that are otherwise acquired by the Family Shareholders
in any manner whatsoever after the Trust Termination Date.

(b) Inclusion in Definition of “Shares”. Any shares of Common Voting Stock or
other shares of stock that are or become subject to this Agreement pursuant to
the provisions of subsection (a) of this Section 8 shall be considered “Shares”
for all purposes of this Agreement.

Section 9. Annual and Other Meetings of Family Shareholders; Voting Agreement.

(a) Meetings Called by the Company. The Company shall call a meeting of the
Family Shareholders prior to each annual or special meeting of the shareholders
of the Company held after the Trust Termination Date by sending to each Family
Shareholder written notice of such meeting of the Family Shareholders at least
fifteen (15) days prior thereto stating the time, date and place of such meeting
and the purpose or purposes thereof, each such meeting of the Family
Shareholders (hereinafter referred to as a “Required Meeting”) to be held at
least fifty (50) days prior to each such annual or special meeting of the
Company’s shareholders unless the holders of a majority of the Shares consent in
writing to holding such meeting of the Family Shareholders on an earlier date.
At each Required Meeting the Company shall seek the advice of the Family
Shareholders with respect to, and submit for appropriate decision by the Family
Shareholders in accordance with this Section 9, each matter, including election
of directors, that the Company wishes to submit to its stockholders at the
annual or special meeting with respect to which the Required Meeting has been
called. Appropriate officers of the Company will be available at such Required
Meeting to discuss these matters (including nominees for election as directors
of the Company) and such other matters as the Family Shareholders wish to
discuss relating to the Company or the forthcoming annual or special meeting of
the Company’s stockholders. The Company may call other meetings of the Family
Shareholders by sending to each Family Shareholder written notice at least seven
(7) days prior thereto stating the time, date and place of such meeting and the
purpose or purposes thereof.

(b) Meetings Called by the Family Shareholders. The “Family Council” (as
provided for in the Bylaws (as defined below) or the holders of 33% or more of
the Shares may call a meeting of the Family Shareholders by sending to each
Family Shareholder written notice of such meeting at least seven (7) days prior
thereto stating the time, date and place of such meeting and the purpose or
purposes thereof.

(c) Place and Notice of Meetings. Each meeting of the Family Shareholders called
by the Company shall be held in Cincinnati, Ohio or at such other place within
or without the State of Ohio as may be designated by the Company and stated in
the notice of such meeting. Each meeting of the Family Shareholders called by
the Family Shareholders shall be held at the place designated in the notice of
such meeting by the Family Shareholders or Family Council calling such meeting.
Notice of a meeting of the Family Shareholders shall be deemed sufficient for
purposes of this Section 9 if delivered to each Family Shareholder a) by
guaranteed overnight delivery via Federal Express (or similar service) at the
address last furnished by him or her to the Company, or b) by email to the email
address last furnished by him or her to the Company. A Family Shareholder may
waive any notice of meeting required under this Section 9 by providing the
chairperson of the meeting in question with a written waiver of notice prior to,
at or after such meeting. Meetings of the Family Shareholders may be held by
means of any communications equipment (e.g., telephone, video or web
conferencing equipment) that enables each Family Shareholder an opportunity to
participate in the meeting and to vote on matters submitted to Family
Shareholders at the meeting, including an opportunity to read or hear
proceedings of the meeting and to speak or otherwise participate in the
proceedings contemporaneously with those who will be present physically or
present by the use of any such communications equipment. Any action that may be
authorized or taken at a meeting of the Family Shareholders may be authorized or
taken without a meeting with the affirmative vote or approval of, and in a
writing or writings signed by, all of the Family Shareholders. A telegram,
cablegram, electronic mail or electronic or other transmission capable of
authentication that has been sent by a Family Shareholder and that contains an
affirmative vote or approval of that person is a signed writing for purposes of
the foregoing sentence. The date on which that telegram, cablegram, electronic
mail, or electronic or other transmission is sent is the date on which the
writing is signed.

(d) Proxies. Each Family Shareholder may be represented at any meeting of the
Family Shareholders and may vote thereat, and execute consents, waivers and
releases, and exercise any of his or her other rights, by one or more proxies
appointed by a writing signed by such Family Shareholder. Any proxy so appointed
must be a Family Shareholder. The writing appointing such proxy may contain
instructions to such proxy on how to vote such Family Shareholder’s Shares or
may provide such proxy with the power to vote such Family Shareholder’s Shares
in such proxy’s discretion.

7

--------------------------------------------------------------------------------

 

(e) Chairperson and Secretary of Meetings. The Family Shareholders shall elect a
chairperson and secretary at the Family Shareholders meeting called prior to the
2015 annual meeting of the Company. The chairperson shall serve a term of three
(3) years. The secretary elected at the 2015 annual meeting shall serve a term
of one year. Starting with the term beginning with the 2016 annual meeting, the
secretary shall serve a term of three (3) years. Thereafter, election of a
chairperson and secretary shall be conducted at each Family Shareholders meeting
called prior to the annual meeting of the company in which the term of the
currently serving chairperson and secretary ends. Election shall be by the vote
of the holders of a majority of the Shares present at such meeting or
represented thereat by proxy. The Family Council may fill any vacancy that may
occur in the office of chairperson or secretary by electing a successor to hold
office until the next succeeding meeting of the Family Shareholders. The
chairperson and secretary shall have such duties as prescribed in the Bylaws.

(f) Quorum; Vote Required for Decision. The presence in person or by proxy of
the holders of a majority of the Shares at a meeting of the Family Shareholders
shall be sufficient to constitute a quorum for reaching decisions as provided
herein on matters brought before such meeting. If a quorum is not present at a
meeting of the Family Shareholders, the Family Shareholders present in person or
by proxy shall have the power to adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum is present. When a
quorum is present at a meeting of the Family Shareholders, the vote of the
holders of a majority of the Shares voting in person or by proxy shall be
sufficient to reach a decision on each matter brought before such meeting,
except as otherwise provided in Section 9(i) hereof and except that the vote of
the holders of a plurality of the Shares voting in person or by proxy shall be
sufficient to reach a decision with respect to the selection of nominees for the
Company’s Board of Directors brought before such meeting. Each Family
Shareholder shall be entitled, either in person or by proxy, to cast one vote
for each Share owned of record or beneficially by him or her on each matter
brought before any meeting of the Family Shareholders.

(g) Voting at Meetings of Family Shareholders. Voting at all meetings of the
Family Shareholders may be by voice or show of hand unless any Family
Shareholder requests a written ballot. The validity of proxies and ballots at
each meeting shall be determined in conformity with the corporation laws of the
State of Ohio.

(h) Voting at Meetings of Company Stockholders. Each Family Shareholder agrees,
for himself or herself and his or her successors and assigns, to accept and be
bound by each decision reached as provided herein with respect to each matter
brought before any meeting of the Family Shareholders at which a quorum is
present. Accordingly, the Family Shareholders hereby irrevocably appoint each
other as their attorneys and proxies to vote their Shares on each such matter at
each annual or special meeting of the Company’s stockholders, or to execute
proxies, consents or authorizations to vote their Shares on each such matter at
each annual or special meeting of the Company’s stockholders, in accordance with
the decision reached as aforesaid on each such matter at the meeting of the
Family Shareholders held immediately prior to such annual or special meeting.

(i) Bylaws. By the vote of the holders of a majority of the Shares, the Family
Shareholders may adopt, and thereafter amend from time to time, bylaws with
respect to such matters relating to the conduct of meetings of the Family
Shareholders that are not otherwise addressed in this Section 9 (“Bylaws”).

(j) No Amendment of This Agreement. No action at any meeting of the Family
Shareholders shall operate to amend any provision of this Agreement, which may
be amended only as set forth in Section 16 hereof.

(k) Extension of Section 9. This Section 9 shall be effective for a period of
ten years commencing on the Trust Termination Date and at any time within two
years prior to the end of such ten-year period, any or all of the Family
Shareholders may extend the duration of this Section 9 for an additional
ten-year period, and thereafter for as many additional periods, each not to
exceed ten years, as they may desire, so long as each such additional extension
is effected within the two years prior to the end of the most recent ten-year
period. Each such extension must be effected in writing. No Family Shareholder
will be bound by any such extension if he or she has not executed the writing
effecting such extension.

Section 10. Disclosure Waiver. The Company and each Family Shareholder
acknowledge and agree that no party hereto shall have any duty or obligation to
disclose affirmatively to any other party hereto, and no party hereto shall have
any right to be advised of, any material information regarding the Company at
any time prior to, upon or in connection with any purchase, sale or conversion
of Shares pursuant to this Agreement.

Section 11. Specific Performance. The parties agree that irrevocable damage will
result to each of them in the event that this Agreement is not specifically
enforced. Therefore it is agreed that the rights to, or obligations of, purchase
and sale of Shares hereunder may be enforced in a court of equity or other
tribunal with jurisdiction by a decree of specific performance, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies and all other remedies shall, however, be cumulative and not exclusive
and shall be in addition to any other remedies that any party may have under
this Agreement or otherwise.

8

--------------------------------------------------------------------------------

 

Section 12. Legend; Transfer; Form of Ownership.

(a) Legend. Each Family Shareholder agrees to submit to the Company, upon
termination of the Scripps Trust or (if later) upon becoming a party to this
Agreement, and in each case from time to time thereafter as and when additional
Shares are acquired by such Family Shareholder, the certificates for all Shares
owned of record or beneficially by such Family Shareholder so that the Company
may endorse thereon a legend reading substantially as follows:

“The Common Voting Shares represented hereby may not be sold, transferred,
distributed, pledged, mortgaged, donated, assigned, appointed or otherwise
disposed of or encumbered or converted into Class A Common Shares, nor may such
shares be voted, nor consents or waivers given with respect thereto, except in
accordance with, and such shares and the voting thereof are subject to, the
provisions of the Scripps Family Agreement, as amended, a copy of which is on
file at the principal office of the Company.”

(b) Transfer or Conversion Must Comply with Agreement. The parties agree that no
purported transfer or conversion of Shares shall be valid, nor shall any such
transfer or conversion be recorded on the stock books of the Company or be
recognized by the Company, unless all the terms and conditions of this Agreement
have been complied with first and the Company has or is furnished with proper
evidence of such compliance.

(c) Form of Ownership. Each Family Shareholder shall hold his, her or its Shares
of record in his, her or its name and not in the name of a broker or other
nominee. Notwithstanding the preceding, Shares may be held in the name of
Miramar Fiduciary Corporation, as nominee for the Family Shareholder. Miramar
Fiduciary Corporation will keep accurate records recording the beneficial owner
of any such Shares held in its name as nominee and shall provide such
information to the Company upon the Company’s request.

Section 13. Execution.

(i) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

(ii) Commencing on July 1, 1992, this Agreement was circulated among the
descendants of Robert P. Scripps and John P. Scripps for execution by them and
was so executed on or before December 31, 1992 by Family Shareholders that
included descendants of Edward W. Scripps to whom in the aggregate there would
have been distributed (assuming for purposes of this paragraph that the Scripps
Trust were to terminate on such date) such number of shares of Common Voting
Stock of the Original Company as would constitute 50% or more of the shares of
such stock outstanding on such date and, as a result, this Agreement became
irrevocable as provided in Section 14 hereof.

Section 14. Irrevocability. Each party hereto agrees that his, her or its
execution and delivery of this Agreement may not be withdrawn and that this
Agreement shall be irrevocable, shall not be amended except pursuant to Section
16 hereof and shall continue in full force and effect until terminated pursuant
to Section 15 hereof.

Section 15. Termination. This Agreement shall upon the expiration of twenty-one
years after the death of the last survivor of all of the descendants of Robert
P. Scripps and John P. Scripps alive on the Trust Termination Date. Upon
termination of this Agreement, each holder of record of Shares who is a party to
this Agreement (or such holder’s permitted successors and assigns) shall be
entitled to submit such holder’s certificate or certificates for Shares to the
Company in exchange for a new certificate or certificates that shall not bear
the legend set forth in Section 12.

Section 16. Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof. This
Agreement may not be amended except in a writing signed by the Company and by
parties to this Agreement who are the holders of at least 80% of the outstanding
shares of Common Voting Stock owned by all parties to this Agreement at the time
it is to be amended. Notwithstanding the foregoing, Section 9 of this Agreement
may be amended as aforesaid by such holders without the concurrence of the
Company.

Section 17. Miscellaneous.

(a) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executives, legal
representatives, permitted assigns, and successors. Except as otherwise provided
in Section 1(d) hereof, successors shall include, without limitation, any
successor to E. W. Scripps or Scripps Networks Interactive, by merger,
consolidation or sale of all or substantially all assets, or any subsidiary of
E. W. Scripps or-Scripps Networks Interactive that owns or operates any business
thereof and is spun-off by way of a pro rata distribution of its shares to
shareholders of E. W. Scripps or Scripps Networks Interactive, as the case may
be, whether such subsidiary is directly or indirectly, or wholly or partly,
owned by E. W. Scripps or Scripps Networks Interactive, as the case may be, and
the defined terms referred to in this Agreement shall be deemed to refer to and
mean such

9

--------------------------------------------------------------------------------

 

successor or spun-off subsidiary and the shares of such successor or spun-off
subsidiary having voting rights comparable to Common Voting Stock of E. W.
Scripps or Scripps Networks Interactive, as the case may be.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

Section 18. Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, it being intended that all
rights and obligations of the parties hereto shall be enforceable to the fullest
extent permitted.

Section 19. Notices. All notices required to be given under the terms of this
Agreement or that any of the parties desires to give hereunder shall be in
writing and sent by guaranteed overnight delivery via Federal Express or similar
service or by email, addressed as follows:

(i) if to any Family Shareholder, addressed to such Family Shareholder at such
Family Shareholder’s address on the signature pages of this Agreement; and

(ii) if to The E.W. Scripps Company, addressed to:

The E.W. Scripps Company

312 Walnut Street

2800 Scripps Center

Cincinnati, OH 45202

Attention: Corporate Secretary

Julie.McGehee@scripps.com

(iii) if to Scripps Networks Interactive, Inc., addressed to:

Scripps Networks Interactive, Inc.

9721 Sherrill Boulevard

Knoxville, TN 37932

Attention: Corporate Secretary

MTalbott@scrippsnetworks.com

Any Family Shareholder or the Company, by notice in writing mailed or emailed to
the others, may change the name and address to which notices and other
communications hereunder shall be mailed. Each new Family Shareholder, upon
executing this Agreement, shall indicate his, her or its address on the
signature pages of this Agreement.

For the purposes of this Agreement, receipt of each notice given hereunder shall
be deemed to have occurred on the third day after such notice has been sent as
required herein.

[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has executed this Agreement on the date
indicated below opposite such party’s signature.

 

THE E.W. SCRIPPS COMPANY:

 

 

By:

/s/ Richard A. Bochne

Name:

Richard A. Bochne

Title:

Chairman, President & CEO

 

SCRIPPS NETWORKS INTERACTIVE, INC.

 

 

By:

/s/ Kenneth W. Lowe

Name:

Kenneth W. Lowe

Title:

Chairman, President & CEO

 

FAMILY SHAREHOLDER:

 

 

Name:

 

Address:

 

 

 

 

Email address: –

 

 

11